Order entered July 3, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00567-CV

                             DARLENE C. AMRHEIN, Appellant

                                               V.

   ATTORNEY LENNIE F. BOLLINGER AND WORMINTON & BOLLINGER LAW
                            FIRM, Appellees

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-02654-2017

                                          ORDER
       Before the Court is appellant’s June 25, 2019 notice informing the Court she has filed for

bankruptcy and appellees’ July 2, 2019 response. Under Texas Rule of Appellate Procedure 8.2,

a bankruptcy suspends the appeal. See TEX. R. APP. P. 8.2. However, under appellate rule 8.3,

an appeal suspended by bankruptcy may proceed if federal law or the bankruptcy court permits

it. See id. 8.3. As appellees note in their response, the Bankruptcy Code’s automatic stay, upon

which appellate rule 8 is based, applies only to proceedings against the debtor. See 11 U.S.C. §

362(a)(1); Hearing Transcript, Supreme Court Advisory Committee 4010 (Nov. 18, 1994), 5224

(Jan. 20, 1995).
       The underlying suit in this appeal was filed by appellant. Accordingly, the appeal will

proceed.


                                                  /s/    ERIN A. NOWELL
                                                         JUSTICE